Citation Nr: 0528954	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss, from September 9, 2003, to May 16, 
2005.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that granted entitlement to service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating.


FINDINGS OF FACT

1.  From September 9, 2003, to May 16, 2005, audiological 
evaluation establishes the veteran's bilateral hearing loss 
was consistent with no more than Level II hearing impairment, 
bilaterally.

2.  From May 17, 2005, forward, audiological evaluation 
establishes the veteran's bilateral hearing loss is 
consistent with an exceptional pattern of hearing impairment 
demonstrated by no more than Level V hearing impairment for 
the left ear and Level VI hearing impairment for the right 
ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss, from September 9, 2003, to May 16, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2005).

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss, from May 17, 2005, forward, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Prior to the initial adjudication of the claim, VA satisfied 
its duty to notify by means of a development letter from the 
RO to the veteran dated in September 2003.   

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  In this case, the claim for an initial compensable 
rating for bilateral hearing loss was received in a notice of 
disagreement after the December 2003 grant of service 
connection for hearing loss.  The September 2003 development 
letter addressing entitlement to service connection therefore 
satisfies VA's duty to notify with respect to the claim for 
an initial compensable rating for bilateral hearing loss.  
Pursuant to the Board's December 2004 remand, VA then 
exceeded its duty to notify when the RO issued a development 
letter in February 2005, which addressed the requirements for 
substantiating a claim for a higher rating.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).
There are no identified, outstanding records requiring 
further development.  The record contains the veteran's VA 
medical records, to include the reports from VA examinations 
dated in October 2003 and May 2005.

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The veteran identified 
the existence of private audiological test results.  His 
accredited representative indicated he had a copy of the 
outstanding evidence and would submit it directly to the 
Board as soon as possible.  To date, the evidence has not 
been received, and the veteran replied to the RO's February 
2005 development letter with a February 2005 statement that 
he has no further evidence to submit.  VA has therefore 
satisfied its duty to assist.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that this claim is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The numeric designation of impaired hearing, Levels I through 
XI, is determined for each ear by intersecting the vertical 
row appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

An October 2003 VA audiological testing demonstrated average 
puretone thresholds of 66 decibels for the right ear and 63 
decibels for the left ear.  Speech recognition scores were 94 
percent, bilaterally.  Applying the Rating Schedule to the 
above audiological findings, the veteran's hearing loss was 
no more than Level II impairment for each ear.  In such a 
case, the numeric designations correlate under Table VII to a 
noncompensable disability rating.  At 1000 Hertz, the 
puretone threshold was 50 decibels for each ear, and this 
alone establishes there was no exceptional pattern of hearing 
impairment at that time.  38 C.F.R. § 4.86.

The May 2005 VA audiological testing demonstrated average 
puretone thresholds of 76 decibels for the right ear and 69 
decibels for the left ear.  Speech recognition scores were 92 
percent bilaterally.  Applying the rating schedule to the 
above audiological findings, the veteran's hearing loss is 
presently no more than Level II impairment in each ear.  In 
such a case, the numeric designations correlate under Table 
VII to a noncompensable disability rating.  

Nevertheless, the veteran's puretone thresholds at each of 
the specified frequencies was 55 decibels or more at the May 
2005 examination, consistent with an exceptional pattern of 
hearing impairment as defined at 38 C.F.R. § 4.86(a).  
Applying Table VIa to the May 2005 audiological findings, the 
veteran's hearing loss is presently no more than Level VI 
impairment in the right ear and Level V impairment in the 
left ear.  These numeric designations correlate under Table 
VII to a 20 percent rating.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
The record includes VA audiology treatment dated in 2003; 
however, while these records include audiological evaluations 
conducted in June and September 2003, the reports from these 
evaluations do not suggest the testing meets the regulatory 
requirements.  Specifically, Maryland CNC speech 
discrimination testing was not conducted.  As such, it is of 
little probative value in determining the severity of hearing 
loss.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss for any period.  In evaluating service-connected 
hearing loss, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, the veteran's testimony regarding the 
level of his hearing loss, as well as the diagnosis and 
treatment by VA of his hearing loss, are insufficient to 
establish entitlement to a higher evaluation for bilateral 
hearing loss under the provisions of 38 C.F.R. § 4.85.

There is no evidence showing the veteran has required any 
period of hospitalization due to his hearing loss.  
Furthermore, the veteran does not contend and the record does 
not show his bilateral hearing loss causes marked 
interference with employment.  The Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the veteran does not 
have any symptoms from his service-connected hearing loss 
that are unusual or are different from those contemplated by 
the schedular criteria, which already compensate for average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  In the 
absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; his disability is appropriately 
rated under the schedular criteria.

Accordingly, the competent evidence reflects the currently 
assigned staged ratings are appropriate and higher 
evaluations are not warranted for any period.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss, 
from September 9, 2003, to May 16, 2005, is denied.

An increased rating in excess of 20 percent for bilateral 
hearing loss, from May 17, 2005, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


